622 So. 2d 129 (1993)
DeWayne HOLLINGSWORTH, Appellant,
v.
STATE of Florida, Appellee.
No. 92-2324.
District Court of Appeal of Florida, Fifth District.
July 30, 1993.
James B. Gibson, Public Defender, and Susan A. Fagan, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Mark S. Dunn, Asst. Atty. Gen., Daytona Beach, for appellee.
HARRIS, Chief Judge.
DeWayne Hollingsworth pled guilty to the sale or delivery of cocaine. He appeals, contending that the court erred in accepting his plea and sentencing him. We affirm his conviction and sentence except that we agree that the assessment of a $250 State Attorney's fee is unauthorized, Smith v. State, 606 So. 2d 501 (Fla. 5th DCA 1992); Smith v. State, 606 So. 2d 427 (Fla. 1st DCA 1992), rev. denied, 618 So. 2d 211 (Fla. Mar. 3, 1993) (Table No. 80,920).
The State contends on rehearing that according to the transcript, it is apparent that the court was assessing a "cost of prosecution" under Section 939.01 Florida Statutes (1991).
There appears, therefore, to be a factual dispute as to what the sentencing judge actually intended, and we remand the issue of the disputed cost to the trial judge for resolution of the conflict. O'Neal v. State, 566 So. 2d 375 (Fla. 5th DCA 1990).
Conviction AFFIRMED; sentence AFFIRMED except as to the cost which is REMANDED for further consideration.
COBB and DIAMANTIS, JJ., concur.